— Judgment, Supreme Court, New York County (Thomas Farber, J.), rendered November 9, 2010, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of 2V2 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. As we concluded on a codefendant’s appeal raising the same issue (People v Colon 96 AD3d 540 [1st Dept 2012]), there is no basis for disturbing the court’s credibility determinations. Concur — Tom, J.E, Andrias, Renwick, DeGrasse and Richter, JJ.